[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON MOTION TO STRIKE #103
The defendants filed a motion to strike count four of the plaintiff's complaint. Subsequently, the plaintiffs filed an amended complaint eliminating the cause of action alleged in count four of the original compliant. "[I]t is noted that . . . the filing of an amended pleading acts as a withdrawal of the original pleading. . . ." Caron v. Connecticut Light andPower Co., Superior Court, judicial district of Danbury, Docket No. 320834 (May 10, 1996; Moraghan, J.), citing Roycev. Westport, 183 Conn. 177, 439 A.2d 298 (1981). The motion to strike is therefore moot. See, e.g., Ceci Brothers, Inc.v. Five Twenty-One, Superior Court, judicial district of Stamford/Norwalk at Stamford, Docket No. 150073 (December 18, 1996; Hickey, J.). Accordingly, the court denies the motion to strike.
STODOLINK, JUDGE